[Cite as In re Q.S., 2022-Ohio-2779.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE Q.S.                                    :
                                                           No. 111251
A Minor Child                                 :

[Appeal by Mother]                            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 11, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                Case No. AD 19913495


                                        Appearances:

                 Robert C. Aldridge, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.



MICHELLE J. SHEEHAN, J.:

                 Appellant, the mother of Q.S., a minor child, appeals the juvenile

court’s award of permanent custody of Q.S. to the Cuyahoga County Division of

Children and Family Services (“the Agency”).           We find the juvenile court’s

determination to terminate appellant’s (“Mother”) parental rights and award
permanent custody to the Agency was based on competent, credible evidence and

that the juvenile court did not abuse its discretion in determining that permanent

custody was in Q.S.’s best interests. Accordingly, we affirm the judgment of the

juvenile court.

I. STATEMENT OF THE CASE

      A. Procedural history

                  On October 31, 2019, the Agency filed a complaint alleging Q.S. was a

dependent child. The juvenile court granted temporary custody of Q.S. to the

Agency. Later, an adjudicatory hearing was held and Q.S. was placed in the

temporary custody of the Agency.          The temporary custody was extended after a

hearing. On May 21, 2020, the Agency filed a motion seeking permanent custody.

On November 20, 2020, Mother filed a motion to extend temporary custody. On

March 16, 2021, a trial was held. After trial, the trial court terminated Mother’s

parental rights and placed Q.S. in the permanent custody of the Agency.

      B. Facts presented at trial

                  In seeking permanent custody, the Agency called Michelle

McCracken, a social worker assigned to Q.S.’s family from October 2019 through

February 2021, and Renae Cameran, a social worker assigned to Q.S.’s family from

February 2021 through December 2021 to testify. It further called Mother’s mental

health counselor, James Ventura. In addition to these witnesses, the Agency

introduced exhibits for the court to consider. For her part, Mother testified at the

trial as well as the guardian ad litem.
               Testimony at the trial revealed that the Agency became aware of the

family when Mother was in the hospital following an incident of domestic violence

during the latter stages of her pregnancy. The Agency sought temporary custody of

Q.S. shortly after his birth due to concerns of domestic violence, parenting issues,

mental health issues regarding Mother, adequate housing, and a concern for

Mother’s ability to provide for the basic needs of her child. At the temporary custody

hearing, stipulations were made, temporary custody was established, and a case

plan was put in place with the goal of reunification of the family. Further, Mother

stipulated that she “must exercise appropriate judgment concerning the care of

[Q.S.].” that she “displays symptoms of mental health disorder,” and that she “must

follow the recommendations of her Juvenile Court clinic mental health assessment.”

A case plan was put in place to facilitate the goal of reunification. The plan required

Mother to address her mental health, complete domestic violence counseling, obtain

safe and appropriate housing, and demonstrate the ability to provide safe and

adequate care for Q.S.     Mother completed domestic violence counseling and a

parenting class as part of the plan.

               Social worker McCracken testified that the juvenile court ordered a

mental health assessment of Mother. McCracken received the assessment and

provided a list of mental health providers that Mother could use to address the

specific therapies recommended in the assessment.          McCracken testified that

Mother and her counselor Ventura indicated Mother did not seek to have the issues

identified by the mental health assessment addressed but instead sought
independent assessments. Thereafter, Mother found Ventura who assessed her and

began counseling to address issues not identified within the initial assessment.

Further, Ventura admitted that he received no collateral information regarding

Mother’s prior mental health assessments or diagnoses.           From the witness

testimony and exhibits admitted, Mother gave different information about herself

when having her mental health assessed. Further, although Mother did engage in

counseling regarding her mental health, it was not continuous.

              As to visitation, testimony established that visitation was available to

Mother throughout the pendency of the case, albeit video visitation was in place at

times. McCracken testified that Mother’s history of visitation did not progress and

was sporadic. She noted that Mother focused on the Agency’s process and directed

her attention to McCracken and Agency involvement. Additional resources, Support

Visitation and Nurturing Parenting Programs, were obtained to help Mother during

visits, but Cameron testified that she did not observe a bond develop between

Mother and Q.S., noting that she “never observed or noticed [Mother] to have a

change of behavior that related to any of the services that she had been provided.”

Further testimony established that due to Mother’s actions and attitude to Q.S.’s

caregiver, the location for visits was moved to a social services agency location.

During visits there, Mother exhibited aggressive behavior and visits were moved to

an Agency building because that location had security on site. The visitation over

the two-year involvement by the Agency never progressed to unsupervised visits.
              Cameron testified as to Mother’s housing and reported that Mother

lacked adequate housing at the time of the hearing because she was living in an

extended stay motel due to a fire at her previous apartment. Cameron stated that

Mother’s prior apartment lacked adequate space to accommodate a child. Mother

testified that she was planning to obtain an apartment at the start of the new year.

Mother further testified that she would be starting work with health insurance

available and further said that over the past two years, she had worked on and off.

              As to Q.S.’s present caregiver, testimony indicated that he had been

with the same caregiver from the start of the Agency’s involvement and that Q.S. has

bonded with his caregiver. Further, the Agency received little information regarding

placing Q.S. with a relative. Q.S. was too young to express his wishes regarding

custody, however the guardian ad litem recommended that the trial court grant the

motion for permanent custody.

      C. Decision granting permanent custody to the Agency

      1. Findings of Fact

              The juvenile court found that Q.S. was removed from Mother’s care

“due to concerns involving mother’s mental health, parenting skills, housing, and

domestic violence occurring between mother and father.” The juvenile court further

found that although Mother completed a portion of the case plan implemented, she

did not show “benefit or progress during the time Support Visitation and Nurturing

Parenting Programs were being implemented.”
                Further, the juvenile court found “mother has displayed erratic,

explosive, and aggressive behaviors to Agency personnel throughout the pendency

of this matter” and that she “sporadically engaged in mental health services.” The

juvenile court noted that mother completed three mental health assessments and

then independently engaged a therapist for treatment for an adjustment disorder,

not dialectic behavior therapy or cognitive behavior therapy as recommended by the

court’s mental health assessment.

                The juvenile court determined that mother had not bonded with the

child over the period that Q.S. was in custody of the agency and that the child’s

demeanor with Mother during visits was “guarded and not outgoing” in contrast to

the behavior noted when Q.S. was with the caregiver, with whom the child bonded

and had been under the care of since the initial removal.1 It also found that Mother

had three other children, none in her care; one child was committed to the legal

custody of a relative and subsequently turned eighteen. The other two children were

under the guardianship of an interested individual through the Cuyahoga County

Probate Court.




       1  The trial court found that Q.S. is not a member of a federally recognized Indian
tribe, is not eligible for membership in a federally recognized Indian tribe as the biological
child of a member of a federally recognized tribe, and is not in the custody of an Indian
custodian. This determination was first made in this case in the November 21, 2019
Magistrate’s order granting temporary custody. Mother did not object to this finding to the
trial court, nor did the guardian ad litem raise any objection to this finding on behalf of Q.S.
Mother did not raise any objection to this finding in her arguments on appeal.
      2. Conclusions of Law

              The juvenile court terminated Mother’s parental rights and granted

permanent custody of Q.S. to the Agency. In so ordering, the juvenile court found

that Q.S. was in the custody of a public children services agency or private agency

for 12 or more months of a consecutive 22-month period and that the child was

abandoned by the father and that return to Mother’s care would be contrary to Q.S.’s

best interest. It found:

      Relevant services provided to the mother include referrals for specific
      mental health treatment, resources for visitation supervision and
      parenting, and resources for domestic violence counseling, Mother has
      been inconsistent with her mental health treatment, and while mother
      has participated in some parenting resources, mother has not
      demonstrated these services have benefitted her ability to adequately
      care for the child. The child’s father was incarcerated during the
      pendency of this case.

The juvenile court determined:

      Upon considering the interaction and interrelationship of the child
      with the child’s parents, siblings, relatives, and foster parents; the
      wishes of the child; the custodial history of the child, including whether
      the child has been in temporary custody of a public children services
      agency or private child placing agency under one or more separate
      orders of disposition for twelve or more months of a consecutive
      twenty-two month period; the child’s need for a legally secure
      permanent placement and whether that type of placement can be
      achieved without a grant of permanent custody; and, the report of the
      Guardian ad Litem, the Court finds by clear and convincing evidence
      that a grant of permanent custody is in the best interests of the child
      and the child cannot be placed with one of the child’s parents within a
      reasonable time or should not be placed with either parent.
The juvenile court also found that Mother “has failed continuously and repeatedly

to substantially remedy the conditions causing the child to be placed outside the

child’s home.”

II. Law and Argument

      A. Assignments of error

                 Mother raises four assignments of error, which read as follows:

      ASSIGNMENT OF ERROR NO. 1

      The trial court’s termination of Mother’s parental rights was not
      supported by clear and convincing evidence and was otherwise against
      the manifest weight of the evidence.

      ASSIGNMENT OF ERROR NO. 2

      The trial court erred in finding that the Cuyahoga County Department
      of Children and Family Services had proven the allegations in its
      motion by clear and convincing evidence.

      ASSIGNMENT OF ERROR NO. 3

      The trial court erred in finding [in] its finding of facts that Mother had
      not shown progress while enrolled in parenting programs, has been
      sporadic with her mental health treatment, and has not demonstrated
      an ability to provide safe and adequate care for the child.

      ASSIGNMENT OF ERROR NO. 4

      The trial court erred by giving too much weight to the testimony of the
      CCDCFS case workers when there were several inconsistencies in
      testimony and a documented history of an antagonistic relationship
      between the case worker and Mother.

                 Mother argues in her first assignment of error that the cumulative

effect of the errors identified in her remaining assignments of error shows that the

juvenile court’s decision was not sustained by clear and convincing evidence. In her
second assignment of error, Mother argues that the evidence produced at the

hearing was insufficient to meet the burden to grant permanent custody. She argues

that the evidence showed she was financially able to support Q.S. and had the ability

to obtain suitable housing. Further, she argues that although the motion for

temporary custody was brought because of two concerns, domestic violence and her

mental health, evidence that she complied with the case plan and did receive mental

health services favored the denial of the motion but that the court considered other

issues in its judgment, including her housing, finances, and ability to obtain health

insurance. As such, she argues the evidence on issues outside the initial complaint

should have weighed in her favor. She also argues that because of the Covid 19

pandemic and that visitation was done via Zoom, her access to Q.S. was limited by

the visitation schedules and the length of time the case was pending and that her

ability to bond with Q.S. was hindered.

              Mother argues in the third and fourth assignments of error that the

juvenile court erred by finding she had not shown progress while enrolled in

parenting programs, was sporadic with mental health treatment, and did not

demonstrate an ability to provide safe and adequate care for Q.S. She further argues

the juvenile court gave too much weight to the testimony of Agency case workers

because inconsistencies existed in the workers’ testimony and there was evidence of

an antagonistic relationship between Mother and one case worker.

              The Agency argues that the trial court properly considered all relevant

factors in granting permanent custody and that the findings made by the juvenile
court were based on competent, credible evidence. As such, the Agency concludes

that the judgment should be affirmed. Because Mother has presented assignments

of error that are interrelated and dependent upon each other, we will address them

together in our review of the order granting permanent custody.

      B.     Applicable law and standards of review

              R.C. 2151.414(B) provides that permanent custody of a child may be

awarded to a children services agency if the court finds, by clear and convincing

evidence, that (1) it is in the best interest of the child to grant permanent custody of

the child to the agency, and (2) that any of the conditions listed in R.C.

2151.414(B)(1)(a)-(e) apply. A juvenile court’s decision to grant permanent custody

will not be reversed as being against the manifest weight of the evidence when the

record contains competent, credible evidence by which it could have found that the

essential statutory elements for an award of permanent custody have been

established. In re B.P., 8th Dist. Cuyahoga Nos. 107732 and 107735, 2019-Ohio-

2919; R.C. 2151.414(B)(1). This court has stated clear and convincing evidence is

      that measure or degree of proof which is more than a mere
      “preponderance of the evidence” but not to the extent of such certainty
      required “beyond a reasonable doubt” in criminal cases, and which will
      produce in the mind of the trier of facts a firm belief or conviction as to
      the facts sought to be established.

In re Awkal, 95 Ohio App.3d 309, 315, 642 N.E.2d 424 (8th Dist.1994), fn. 2, citing

Lansdowne v. Beacon Journal Publishing Co., 32 Ohio St.3d 176, 512 N.E.2d 979

(1987).
               R.C. 2151.414(D)(1) provides the factors to consider when determining

the best interests of a child; it reads:

       (a)   The interaction and interrelationship of the child with the child’s
       parents, siblings, relatives, foster caregivers and out-of-home
       providers, and any other person who may significantly affect the child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the maturity
       of the child;

       (c)    The custodial history of the child, including whether the child
       has been in the temporary custody of one or more public children
       services agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two-month period, or the child has
       been in the temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more months of
       a consecutive twenty-two-month period and, as described in division
       (D)(1) of section 2151.413 of the Revised Code, the child was previously
       in the temporary custody of an equivalent agency in another state;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant of
       permanent custody to the agency;

       (e)   Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

               When determining the best interest of a child pursuant to

R.C. 2151.414(D), “[t]he court must consider all of the elements in R.C. 2151.414(D)

as well as other relevant factors. There is not one element that is given greater

weight than the others pursuant to the statute.” In re Schaefer, 111 Ohio St.3d 498,

2006-Ohio-5513, 857 N.E.2d 532, ¶ 56.
               If it is in the best interests of a child that permanent custody be

granted, R.C. 2151.414(B)(1)(a)-(e) provides, in pertinent part, conditions upon

which the juvenile court may grant permanent custody:

      (1) Except as provided in division (B)(2) of this section, the court may
      grant permanent custody of a child to a movant if the court determines
      at the hearing held pursuant to division (A) of this section, by clear and
      convincing evidence, that it is in the best interest of the child to grant
      permanent custody of the child to the agency that filed the motion for
      permanent custody and that any of the following apply:

       (a) The child is not abandoned or orphaned, has not been in the
       temporary custody of one or more public children services agencies
       or private child placing agencies for twelve or more months of a
       consecutive twenty-two-month period, or has not been in the
       temporary custody of one or more public children services agencies
       or private child placing agencies for twelve or more months of a
       consecutive twenty-two-month period if, as described in division
       (D)(1) of section 2151.413 of the Revised Code, the child was
       previously in the temporary custody of an equivalent agency in
       another state, and the child cannot be placed with either of the child’s
       parents within a reasonable time or should not be placed with the
       child’s parents.

       * * *

       (d) The child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for twelve
       or more months of a consecutive twenty-two-month period, or the
       child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for twelve
       or more months of a consecutive twenty-two-month period and, as
       described in division (D)(1) of section 2151.413 of the Revised Code,
       the child was previously in the temporary custody of an equivalent
       agency in another state.
      C.   The juvenile court’s grant of permanent custody to the
      Agency was based on credible, competent evidence, was not
      against the manifest weight of the evidence, and did not
      constitute an abuse of the juvenile court’s discretion

               Throughout her assignments of error, Mother contends that the

evidence presented to the juvenile court was contradictory and insufficient to

support the award of permanent custody of Q.S. to the Agency. In this case, the

juvenile court found that Q.S.’s best interests were met by awarding permanent

custody to the Agency. Its order demonstrates that it considered the relevant factors

pursuant to R.C. 2151.414(D).

               Under R.C. 2151.414(D)(1)(a), the record contained evidence that Q.S.

had a strong relationship with his caregivers and the juvenile court specifically found

that Q.S. “is bonded with the caregiver.”           R.C. 2151.414(D)(1)(b) requires

consideration of the child’s wishes; however, Q.S. was too young to meaningfully

inform the court. The court could consider the opinion of the GAL in considering

this factor.    See In re B/K Children, 1st Dist. Hamilton No. C-190681,

2020-Ohio-1095, ¶ 45 (“The juvenile court properly considers the GAL’s

recommendation on the permanent custody motion as part of the R.C.

2151.414(D)(1)(b) analysis where the children are too young to express their

wishes.”). And it did so, finding that the guardian ad litem recommended permanent

custody be granted to the Agency.

               As to the consideration under R.C. 2151.414(D)(1)(c) of Q.S.’s

custodial history, the record reflects that Q.S. was first placed with his caregiver
shortly after birth and they had bonded. In total, Q.S. had been in Agency custody

for over two years at the time of the hearing. R.C. 2151.414(D)(1)(d) required the

juvenile court to consider the need for a permanent placement and whether or not

that placement could be achieved without custody being granted to the Agency.

Mother did not presently have adequate housing for Q.S. and was residing in an

extended stay motel. Further, in considering placement with Mother, the juvenile

court found that prior to being placed in temporary housing, “Mother’s home was

not appropriate to care for the child. Specifically, it was cluttered and too small to

accommodate both mother and child.”

              Mother argues that the trial court’s determination that permanent

custody was in A.B.’s best interests was against the manifest weight of the evidence

when considering the totality of the circumstances. She further argues that the

Agency case workers’ testimony were tainted by the hostile relationship she had with

one of the case workers. During the pendency of temporary custody, the juvenile

court granted Mother’s pro se motion to remove the case worker but determined

that the case worker had “executed her duties as the assigned social worker for the

family without dereliction; all necessary referrals have been made for the family;

visitations have been arranged between the mother and child; and all necessary

services have been coordinated.” Moreover, the juvenile court was in the best

position to evaluate the credibility of the Agency’s witnesses and determine the

extent of bias they may have had regarding Mother. In reviewing the record and the

findings by the trial court, it is apparent that the juvenile court considered the
appropriate factors in determining whether or not to award the Agency permanent

custody and its findings were supported by competent, credible evidence.

              The trial court did not commit error in its findings of fact or in its

assessment of the evidence presented.      Throughout her assignments of error,

Mother contests the trial court’s assessment of the evidence and the findings made

and argues that the juvenile court gave too much weight to the testimony of Agency

workers. The juvenile court is charged with the discretion to weigh and evaluate the

evidence. In this case, the trial court exercised that discretion in evaluating the

evidence.

              We have determined that there was competent, credible evidence

supporting the juvenile court’s findings. Further, when making a determination of

whether to grant a motion for permanent custody, the juvenile court may believe

any, all, or none of the testimony of any witness presented. Boyd v. Cuyahoga Cty.

Dept. of Children & Family, 8th Dist. Cuyahoga Nos. 74359, 74360, 74361, and

74362, 1999 Ohio App. LEXIS 1164, 9 (Mar. 25, 1999). Issues of credibility of a

witness and the weight to be allotted testimony is primarily for the trier of fact to

resolve. Id. Our review of the evidence presented to the juvenile court does not lead

us to find that the juvenile court improperly weighed or gave improper import to any

witness’s testimony to the extent that this court could find error in the judgment

rendered.

              Accordingly, we overrule the assignments of error and affirm the

judgment of the juvenile court awarding permanent custody of Q.S. to the Agency.
III. CONCLUSION

                Our review of the record reflects that the juvenile court considered

the relevant factors in determining the best interest of the child pursuant to

R.C. 2151.414 and did not abuse its discretion. We further find the juvenile court’s

decision to grant permanent custody to the Agency and terminate parental rights is

supported by competent, credible evidence and is not against the manifest weight of

the evidence.

                Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


___________________________
MICHELLE J. SHEEHAN, JUDGE

EILEEN A. GALLAGHER, P.J., and
EMANUELLA D. GROVES, J., CONCUR